 0In the Matter ofSIDNEYMYERS, INC.,EMPLOYERandFOOD,TOBACCO,AGRICULTURAL&ALLIED WORKERS UNION,LOCAL No. 75, C. 1.0.,PETITIONERCase No. 16-R-2168.-Decided June13, 1947Fulbright, Crooker,Freeman & Bates,byMessrs.Leon JaworskiandGeorgeN. Edwards,of Houston, Tex., for the Employer.Mandell & Wright,byMessrs.Herman WrightandJack Frye,ofHouston, Tex., for the Petitioner.Mr. Edmund J. Flynn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Houston,Texas, on April 3, 1947, before Elmer Davis, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSidney Myers, Inc., a Texas corporation, is engaged in the whole-sale grocery business in connection with which it operates two ware-houses in Houston, Texas.Annually the Employer purchases gro-ceries valued in excess of $5,000,000, of which 75 percent is shippedto it from points outside the State of Texas.The Employer's annualsales of groceries exceed $5,000,000 in value of which less than 1percent is shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the, meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDThe'Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.74 N. L. R. B., No. 27.112 SIDNEY MYERS, INC.113M. THE QUESTIONCONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting. commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner and Employer are in general agreement that the unitshould include all warehouse packing, service and clean-up employees,and all truck drivers and their helpers at both of the Employer'swarehouses in Houston, Texas, but excluding office clerical and super-visory employees.However, the Employer would also include cer-tain other categories all of whom the Petitioner would exclude.Clerical employees:The Employer employs about 90 clerical em-ployees.Both the Employer and Petitioner would exclude all but21 of these employees inasmuch as their work is admittedly officeclerical work.However, the Employer contends that these 21 otherclerical employees should be included in the unit for the reason thattheir work continually brings them in close association with the rank-and-file warehouse employees.The record indicates that these 21 em-ployees handle all merchandise invoices and customers' accounts ;and that in order to keep the customers' accounts up to date it is oftennecessary for them to check the merchandise on hand and the con-tents of the customers' orders being processed on the warehouse floor.The offices, although variously located throughout the warehouse,are enclosed and thus are physically separated from the main ware-house operations.The 21 employees are not segregated from theother office clericals, but on the contrary share office facilities withthem.Most of these disputed clericals spend more time in the officeswith other clericals not in dispute than on the warehouse floor, andthey are directly responsible to an assistant accountant who also su-pervises the work of other office clerical employees. In view of all thecircumstances, we find that the interests of these 21 employees aremore closely allied with the interests of the other office clericals thanwith those of the production employees.We shall, therefore, excludethem from the unit.'Shipping and receiving clerks:The Petitioner would exclude these13 employees on the grounds that they are supervisors.The recordshows that these employees direct the assembling and loading of orders'Matter of American Optical Company,63 N. L.R. B. 924, 926.SeeMatter of RivalFoods, Inc.,71 N. L.R. B. 622; andMatter of Griryin-GoodnerGrocery Company,02N. L. R. B.1140, 1142. :114DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor transit but that they do not have the power to hire, discharge, orto recommend changes in the status of other employees.We find thatthe shipping and receiving clerks are not supervisory employeeswithin our customary definition of the term and we shall, therefore,include them in the unit 2Lena Claybournedirects the work of 22 employees in the packingdepartment.The Employer's vice president testified, without contra-diction, that she has authority effectively to recommend changes inthe status of the employees under her direction.We shall, accord-ingly, exclude her from the unit.We find that all warehouse packing, service and clean-up employeesat the Employer's two warehouses in Houston, Texas, including ship-ping and receiving clerks and truck drivers and their helpers, butexcluding all office clerical employees and all supervisory employees 3with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sidney Myers, Inc., Houston,Texas, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by Food, Tobacco, Agricultural & Allied Workers Union,Local No. 75, C. I. 0., for the purposes of collective bargaining.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Directionof Election.2Matterof Wilson tCo., Inc.,68 N. L.R. B. 592, 595.$IncludingLena Claybourne.